COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ABIE WOLF,                                     §             No. 08-19-00147-CV

                       Appellant.                §               Appeal from the

                                                 §              448th District Court
  SALVADOR C. RAMIREZ,
                                                 §           of El Paso County, Texas
                       Appellee.
                                                 §            (TC# 2018DCV1155)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se third motion for extension of time within

which to file the brief until December 3, 2019. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Abie Wolf, the Appellant, prepare the Appellant’s pro se

brief and forward the same to this Court on or before December 3, 2019.


       IT IS SO ORDERED this 4th day of November, 2019.


                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.